DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2021 was considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-25, and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang (11348488).  With respect to claim 21, Jang discloses a display device (10) comprising: a display panel (100) comprising: an unfolded first area (NFA); and a second area (FDA) connected to the first area (NFA), the second area (FDA) being foldable or rollable; a heat dissipating plate (300, 400) connected to the display panel (100), the heat dissipating plate (300, 400) comprising: a portion corresponding to the unfolded first area; and a deformation structure corresponding to the second area (FDA); and a shock absorber (220, 310) located on the portion of the heat dissipating plate (300, 400) corresponding to the unfolded first area.  With respect to claim 22, Jang discloses the display device (10) of claim 21, wherein the unfolded first area (NFA) includes two first areas (NFA1, NFA2) spaced apart from each other with the second area (FDA) disposed between the two first areas (NFA1, NFA2), and the shock absorber (220, 310) is disconnected and correspond to the two first areas (NFA1, NFA2) of the unfolded first area (NFA).  With respect to claim 23, Jang discloses the display device (10) of claim 21, wherein the shock absorber (220, 310) includes a portion corresponding to a boundary of the unfolded first area (NFA), the portion of the shock absorber (220, 310) protruding in a direction away from the display panel (100).  With respect to claim 24, Jang discloses the display device (10) of claim 21, wherein the shock absorber (220, 310) includes a space in the shock absorber (220, 310).  With respect to claim 25, Jang discloses the display device (10) of claim 21, wherein the heat dissipating plate (300, 400) comprises: a first heat dissipating plate (470) connected to the display panel (100); and a second heat dissipating plate (480) that is disconnected and separated at a region of a bending axis of the display device (10) to be connected to the first heat dissipating plate (470).  With respect to claim 27, Jang discloses the display device (10) of claim 21, further comprising a cover member (210) disposed on the display panel (10).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as to claim 26, patentability resides, at least in part, in the interconnection and interrelationship between the panel protective member disposed between the heat dissipating plate and the display panel as claimed and including all of the other limitations of the base claim(s) respectfully.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claims 1-12, patentability resides, at least in part, in the interconnection and interrelationship between the display device, the display panel, the first area of a constant shape, the at least one shock absorber comprises: a first member located on the first area of the display panel; and a second member facing the first member, the second member being connected to the first member and disposed only on a part of the first member as claimed and including all of the other limitations of the base claim(s) respectfully; as to claims 13-20, patentability resides, at least in part, in the interconnection and interrelationship between the display device, the display panel, the heat dissipating plate, and the shock absorber facing the display panel with the heat dissipating plate disposed between the shock absorber and the display panel, the shock absorber being disposed on a surface of the heat dissipating plate, wherein the surface of the heat dissipating plate is different from another surface of the heat dissipating plate connected to the display panel as claimed and including all of the other limitations of the base claim(s) respectfully.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        2022-10-14